IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date first set forth above. XREAL LLC.By: /s/ Jordan MaronName:Jordan MaronTitle:Chief Creative OfficerCOLLISION STUDIOS, INCBy:/s/ Philippe ErwinName: Philippe ErwinTitle: President CONFIDENTIALIN WITNESS WHEREOF,each of the Parties has caused this Amendment tobe duly executed on its behalf as of the day and year first above written. Xreal LLCBy:/s/ Howard MarksName: Howard MarksTitle: CEOCollision Game Studios, Inc.By:/s/ Philippe ErwinName: Philippe ErwinTitle:CEO INWITNESS WHEREOF,each of the Parties has caused this Second Amendment to be duly executed on this behalf as of the day and year first above written. Xreal, LLC By:/s/ Howard MarksName:Howard MarksTitle:CEOName:Title:
